Citation Nr: 1713757	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for a low back disability.

This matter was previously remanded in December 2011 and in June 2014 for further development.  


FINDING OF FACT

A low back disability was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service, or was caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability have not been met.  U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See July 2008 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, VA treatment records, and a September 2009 private medical opinion with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, a supplemental VA medical opinion was obtained in August 2014 to address the Veteran's secondary service connection claim.  In particular, the Board's June 2014 remand noted that another opinion was necessary because the examiner "failed to even acknowledge the July 2009 VA examination and the September 2009 private medical opinion, let alone discuss the substance of those two reports."  The Board then instructed the examiner to "address" those opinions in her supplemental opinion.  Although the specific opinions provided in the July 2009 VA examination and the September 2009 private medical opinion were not discussed, the examiner did indicate that both were reviewed and considered in conjunction with providing the addendum medical opinion.  As such, there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

According to a September 2009 statement from the Veteran's private physician, Dr. M.M., the Veteran has a current diagnosis of degenerative osteoarthritis of the lumbar spine.  Moreover, the July 2009 and September 2012 VA examination reports along with VA treatment records include a diagnosis of degenerative disc disease of the lumbar spine.  These diagnoses satisfy the first prong of the service connection claim, i.e., the existence of a current disability.

Regarding the second prong of the service connection claim, in-service injury, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to the low back.  On June 1967 Report of Medical Examination for purposes of separation, the only issues noted in conjunction with the clinical evaluation of the Veteran's spine and other musculoskeletal system were those related to his right knee.  The report was silent as to any issues concerning the Veteran's back.  Moreover, the June 1967 Report of Medical History for purposes of separation did not document any issues with the Veteran's back.  

A review of the claims file fails to show that the Veteran had a chronic disability of the low back in service or within one year of service discharge.  There is also no competent evidence establishing a diagnosis of osteoarthritis of the back until many years following service.  The Veteran does not necessarily argue the contrary.  In fact, he has indicated that he does not claim that he injured his back in service.  See October 2012 statement from the Veteran.  As such, service connection for a low back disability based on the theories of direct onset (38 C.F.R. § 3.303 (a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established.

Instead, the crux of the Veteran's argument for service connection is essentially that his current back disability is caused or aggravated by his service-connected right knee disability.  However, there is no competent evidence supporting that argument.  The record does include a September 2009 letter from Dr. M.M. opining it is "quite possible that [the Veteran's] right knee condition is a contributing factor to his spinal disorder and discomfort."  However, Dr. M.M.'s opinion does not include any further rationale in support of the opinion or any objective medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Furthermore, the Board also notes that the September 2009 opinion is phrased entirely in speculative terms (i.e., "quite possible").  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the United States Court of Appeals for Veterans Claims (Court) held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Thus, the Board finds this opinion insufficient to establish that the Veteran's low back disability is related causally to his service-connected right knee disability.

Also in the record is the July 2009 VA examination report wherein the examiner opined that it was less likely as not that the Veteran's low back condition was caused by or a result of the right knee condition.  In support of that opinion, the examiner indicated there is no medical evidence to suggest his knee arthritis would contribute substantially to lumbar degeneration.  It was more consistent with age and activity-related changes.  Again, in a September 2012 VA examination and medical addendum opinion, a VA examiner found the Veteran's low back condition to be less likely than not secondary to the service-connected right knee condition.  In support of that opinion, the examiner stated that degenerative disc disease represents age related changes in the spine and is common in the Veteran's age group.  The examiner stated additionally that the Veteran's low back disability was a "stand-alone entity, neither adjunct to, nor aggravated by [his] right knee condition."

Lastly, in response to the Board's June 2014 remand, a supplemental VA medical opinion was obtained addressing this issue as well.  The August 2014 VA examiner again opined that the Veteran's back condition was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner indicated that based on the evidence of record, to include her review of the July 2009 VA examination report and the September 2009 private medical opinion report, it was her opinion that the Veteran's low back disability was not caused or aggravated by his service-connected right knee disability.  Instead, citing to medical literature as evidence, the examiner stated that the Veteran's low back disability represented age related changes in the spine and was very common in his age group.  The examiner also noted that although the Veteran had stated that "he had symptoms of low back pain related to his right knee all the way back in basis training," a review of his service treatment records "[did] not show any objective evidence of the veteran having medical evaluation for back pain related to his right knee pain while on active duty."

Consideration has been given to the arguments made by the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back pain, there is no indication that the Veteran is competent to etiologically link his orthopedic disorder to his right knee disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Alternatively, the VA examiners reviewed the claims file, took a history from the Veteran, including his contentions regarding the etiology of the condition and personally examined the Veteran.  Based on their medical training and experience, the examiners found that the Veteran's low back condition was less likely than not was caused or aggravated by his service-connected right knee disability and provided sound rationales based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinions from the VA medical professional.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, to include as secondary to a service-connected right knee disability, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a low back disability, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


